                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

DANIEL CLARK,
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )             Case No. 15-cv-719-RJD
                                               )
KEVIN CARTWRIGHT, et al.,                      )
                                               )
        Defendants.                            )
                                               )


                                             ORDER

DALY, Magistrate Judge:

         Before the Court are the motions in limine filed by Defendants (Doc. 78). Plaintiff filed

a Response (Doc. 101). The Court has reviewed the motions and responses thereto, and sets forth

its rulings as follows:

        1. Defendants seek to prohibit Plaintiff from offering evidence or testimony, or otherwise
           suggesting, that the State of Illinois may indemnify the Defendants. Plaintiff does not
           object to this motion.

             Defendants’ motion is GRANTED. Plaintiff shall be barred from suggesting that the
             State of Illinois will indemnify Defendants.

        2. Defendants seek to prohibit Plaintiff from offering evidence or testimony of other
           lawsuits involving any of the Defendants. Plaintiff does not object to this motion.

             Defendants’ motion is GRANTED. Plaintiff shall be barred from offering evidence
             or testimony of other lawsuits involving any of the Defendants.

        3. Defendants seek to prohibit Plaintiff from offering evidence or testimony of any
           misconduct, reprimand or grievance issued against any of the Defendants. Plaintiff
           does not object to this motion to the extent it seeks to exclude evidence unrelated to
           Clark or the specific events in this case. Plaintiff does object to the exclusion of any
           disciplinary action directly involving Clark and the chain of events that culminated in
           the September 11, 2013 incident. Defendants assert there was no disciplinary action
           against Defendants relating to this incident.
                                           Page 1 of 3
        Defendants’ motion is GRANTED. Plaintiff shall be barred from offering evidence
        of misconduct, reprimand or grievance involving any of the Defendants.

     4. Defendants seek to prohibit Plaintiff from making any “golden rule” appeal. Plaintiff
        asserts this motion is unnecessary and inappropriate because the law is clear and
        Plaintiff’s counsel does not intend to exceed the boundaries of permissible argument.

        Defendants’ motion is GRANTED. Plaintiff shall be barred from setting forth any
        argument or testimony that the jury place itself in Plaintiff’s position or engage in a
        hypothetical wherein the jurors are asked to place themselves in Plaintiff’s position.

     5. Defendants seek to prohibit Plaintiff from offering evidence or testimony referencing
        the Illinois Administrative Code, Institutional Directives, and Administrative
        Directives. Plaintiff objects that this motion is overbroad and seeks to introduce
        administrative directives on “Resort to Force” and “Suicide Prevention and
        Intervention and Emergency Services.” Plaintiff argues the directives provide
        information regarding the training received by Defendants and the structural backdrop
        to their actions and conduct surrounding the September 11, 2013 incident. Defendants
        argue violation of a policy directive does not make it more or less likely that their
        conduct violated Plaintiff’s constitutional rights and introducing directives would only
        confuse the jury.

        The Court agrees that the probative value of the institutional directives is outweighed
        by the likelihood of confusion of the issues. Defendants’ motion is GRANTED.
        Plaintiff shall be barred from introducing evidence or testimony referencing the Illinois
        Institutional and Administrative Directives.

     6. Defendants seek to prohibit Plaintiff and his witnesses from testifying at trial regarding
        the causation of any medical or mental health condition. Defendants argue Plaintiff is
        not a physician or psychiatrist and any lay account proffered by him regarding the
        causation of any medical conditions should be barred. Plaintiff objects that this
        motion is overbroad. Plaintiff argues he should be allowed to testify how he felt.

        Defendants’ motion is GRANTED IN PART AND DENIED IN PART. Plaintiff
        and his witnesses may testify as to their own personal experiences and observations,
        but they shall be prohibited from testifying as to the causation of any specific medical
        diagnosis. See Gil v. Reed, 381 F.3d 649, 659 (7th Cir. 2004) (“no expert testimony is
        needed when the symptoms exhibited by the plaintiff are not beyond a layperson's
        grasp”).

                                         Conclusion

     For the foregoing reasons, Defendants’ Motions in Limine (Doc. 78) are GRANTED IN

PART AND DENIED IN PART.

                                         Page 2 of 3
IT IS SO ORDERED.

DATED: November 2, 2018

                                  s/ Reona J. Daly
                                  Hon. Reona J. Daly
                                  United States Magistrate Judge




                          Page 3 of 3
